DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-12, 14-17, 23 and 24 are pending and presented for examination. Claims 1, 23 and 24 were amended, claims 13, 18, 22 and 25 were cancelled via the instant amendment dated 15 February 2022 which is acknowledged and entered.
Claims 7-10 remain allowed.

Response to Arguments
Applicant’s remarks dated 15 February 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 23 and 24 under 35 U.S.C. 112(b) is WITHDRAWN as the sizes are now within the range of claim 1.

The rejection of claims 1, 3, 4, 6, 11, 12, 19, 20, 22 and 25 under 35 U.S.C. 103 over Semieri in view of Choi and optionally Jang is WITHDRAWN over the instant amendment incorporating the subject matter of claim 18.

The rejection of claims 13-18 under 35 U.S.C. 103 over Semieri and Choi (with or without Jang) and in further view of Burton is WITHDRAWN as claim 13 was cancelled. However, claim 13 & 18 were amended into claim 1 and recite the same subject matter as discussed in the Office Action dated 15 except those that are taught by th Burton reference.” (emphasis added). However, it does not appear that any substantive amendment to claim 1’s incorporation of claim 18 occurred as 2-azidoethano,2-azidopropan-1-amine (an aliphatic amine), a hydroxyl group, an aryl silane, COOH, etc. is still taught by Burton. Claims 14-16 further limit claim 13 and these aspects of Burton are explicitly disclosed therein. DETA is taught in “Example 1”.

The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Semieri and Choi (with or without Jang) and in further view of Yang is WITHDRAWN as the base rejection was withdrawn. This traversal was made en masse.

Claim Interpretation
In claim 1 the term “said agent” is being construed as “said functionalizing agent”.

Claim Objections
Claims 14-17 are dependent upon cancelled claim 13. They are being construed as being dependent upon claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 11, 12, 14-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Semieri in view of Choi and optionally in view of Jang.

A) Reacting a PAH (Semieri at 17844 R col);
B) Heat treating said mass of halogenated pyrene at 150 C (Semieri at 17845 L col) on a silver substrate, and to a second temperature at 405 C (Semieri at “Fig. 3(B)”) to form graphene domains dispersed in a disordered matrix of hydrocarbon molecules, wherein said graphene domains are each composed of one plane of hexagonal carbon atoms or fused aromatic rings having a length of 10 nm (Semieri at 17848 R col).
However, Semieri does not expressly that there is a separation and isolation of said planes of hexagonal carbon atoms or fused aromatic rings to recover graphene sheets from said disordered matrix. Though it would be considered to be within the level of ordinary skill in the art to separate the graphene from the catalyst substrate thusly isolating the nanoribbons from each other for usage. To the extent Semieri does not obviously disclose such, Jang in a method of forming graphene discloses usage of exfoliation to isolate and separate the graphene layers (Jang at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the exfoliation of Jang. The teaching or suggested motivation in doing so being formation of platelets from the ribbons (Jang at 2:45-50). 
Smeireri does not expressly state a halogenated PAH nor usage of the claimed catalysts.
Choi in a method of making graphene sheets discloses usage of halogenated anthracene (Choi at [0032] & [0059] such that it is solid after CVD) and usage of graphitizing catalysts during heat treatment (Choi at [0052]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Smeireri in view of the 
The graphene has a length of ~10nm (Semieri at 17848 R col) and Choi (at [0082]) discloses width/length 10 nm to 1000 mm which overlaps that range instantly claimed.. To the extent Smeiri, Choi, nor Jang expressly state domains of length/width of 10 nm to 10 microns (or 5 nm to 35 microns) or an inter-layer of >0.4 nm, given application of heat treatment at 25-1500 C for the same material, one of ordinary skill in the art would expect the same graphene domains being formed absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". 
Semieri does not expressly state usage of chemical means.
Burton in a method of forming graphene discloses usage of functionalizing with carboxylic acid, NH2, bromide, hydroxyl, or 2-azidoethanol (which contains an OH group), 2-azidopropan-1-amine (an aliphatic amine), aryl silane; Burton at [0038], [0093]-[0094], [0128]) and an inter-graphene spacing of 0.6 (Burton at [0005]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the functionalization of Burton. The teaching or suggested motivation in doing so being tailoring of the structure (Burton at [0093]).

Concerning claim 12, as Semieri is silent with respect to impurities the obtained GNR is considered to still be pristine absent evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semieri, Choi and Burton (with or without Jang) as applied to claim 1 above and in further view of Yang.
Regarding claim 5, neither Semieri, Burton, Choi nor Jang disclose functionalization of the obtained graphene after step b.
Yang in a method of forming graphene discloses functionalization of graphene (Yang at “Abstract” & [0031]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective
 filing date of the instantly claimed invention to perform the method of Semieri, Burton and Choi in view of the functionalization of Yang. The teaching or suggested motivation in doing so being reduction in UD
 degradation, increased adhesion, and decreased fouling (Yang at [0034]).

Conclusion
Claims 1, 3-6, 11, 12, 14-17, 23 and 24 are finally rejected. Claims 7-10 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759